Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 1 of 12 PagelD #: 107

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

JASMIN R. FRANCIS, individually, and on
behalf of all other similarly situated consumers,
Plaintiff, Case Number: 1:18-cv-06955-BMC
VS. ANSWER TO AMENDED CLASS
ACTION COMPLAINT AND
GENERAL REVENUE CORPORATION, DEMAND FOR JURY TRIAL
Defendant.

 

General Revenue Corporation (“Defendant” or “GRC”), by and through its attorneys, now
answers Plaintiff's Amended Class Action Complaint against it, as follows:

PRELIMINARY STATEMENT

1. This is an action for damages arising from Defendants violations of the Fair Debt
Collection Practices Act, 15 U.S.C. § 1692 et seg. (hereinafter “FDCPA”).

ANSWER: Defendant admits that Plaintiff’s Amended Complaint purports to allege
a violation of the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et.
seq. Defendant denies all remaining allegations contained in Paragraph 1.

JURISDICTION AND VENUE

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 15
U.S.C. § 1692k(d).

ANSWER: Defendant admits that Plaintiffs Amended Complaint purports to allege
a violation of a federal statute, thereby invoking the subject matter jurisdiction of this Court.
Defendant denies all remaining allegations contained in Paragraph 2.

3. Venue is proper in this district under 28 U.S.C. §1391(b).
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 2 of 12 PagelD #: 108

ANSWER: Defendant does not contest venue. Defendant denies all remaining

allegations contained in Paragraph 3.
PARTIES

4, Plaintiff is a resident of Brooklyn, New York and is a “consumer” as the phrase is
defined and applied under 15 U.S.C. § 1692(a) of the FDCPA.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations contained in Paragraph 4 and, therefore, denies the same.

5. Defendant is a corporation doing business in the State of New York, with its
corporate headquarters located at 4660 Duke Drive, Suite 300, Mason, Ohio 45040, and is a “debt
collector” as the phrase is defined and applied under 15 U.S.C. § 1692(a) of the FDCPA.

ANSWER: Defendant admits that GRC is a corporation doing business in the State
of New York with a place of business located in Mason, Ohio. Defendant denies the
remaining allegations in Paragraph 5.

FACTUAL ALLEGATIONS

6. In 2010 Plaintiff incurred a personal student loan obligation from Cornell
University.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations contained in Paragraph 6, and therefore, denies the same.

7. Years later, Defendant attempted collecting on said debt, allegedly due and owing,
by sending a collection letter to Plaintiff, Exhibit A.

ANSWER: Defendant admits the allegations contained in Paragraph 7.

8. Within the letter, Defendant attempts to collect $3,729.21 in principal.

ANSWER: Defendant responds that the letter speaks for itself and denies any

allegations contained in Paragraph 8 inconsistent therewith.

2
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 3 of 12 PagelD #: 109

9, In addition, Defendant seeks to collect “collection costs” of $1,680.04 and late fees
of $18.34.

ANSWER: Defendant responds that the letter speaks for itself and denies any
allegations contained in Paragraph 9 inconsistent therewith.

10. Plaintiff's underlying contract with Cornell University does not provide for such
excessive collection costs which exceed 45% of the underlying debt.

ANSWER: Defendant denies the allegations contained in Paragraph 10.

11. Further, Plaintiff's underlying contract with Cornell University does not provide
for late fees.

ANSWER: Defendant denies the allegations contained in Paragraph 11.

12, The FDCPA was put in place to prevent abusive and unfair practices. These
practices specifically include situations like this where made up fees are being charged in order to
squeeze the debtor out of more money. This cannot be allowed.

ANSWER: Defendant answers that the FDCPA speaks for itself and denies any
allegations in Paragraph 12 inconsistent therewith. Defendant denies the remaining
allegations in Paragraph 12.

CLASS ACTION ALLEGATIONS
The Class

13. Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

herself and all others similarly situated who have received similar debt collection notices and/or

communications from Defendant which, as alleged herein, are in violation of the FDCPA.
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 4 of 12 PagelD #: 110

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 13.

14. With respect to the Plaintiff's Class, this claim is brought on behalf of the following
class:

(a) all consumers with a New York address; (b) for which Defendant attempted to
collect illegal fees (d) [sic] during a period beginning one year prior to the filing of
this initial action and ending 21 days after the service of the initial complaint filed
in this action.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 14.

15. Excluded from the Class is Defendant herein, and any person, firm, trust,
corporation, or other entity related to or affiliated with the Defendant, including, without
limitation, persons who are officers, directors, employees, associates or partners of Defendant.

ANSWER: Defendant admits that Plaintiff purports to exclude such persons or
entities from the proposed class definition but lacks information sufficient to form a belief
about the truth of the allegations contained in Paragraph 15 and, therefore, denies the same.

Numerosity

16. | Upon information and belief, Defendant has sent similar collection letters in

attempt to collect a debt to hundreds of consumers throughout the State of New York, each of

which violates the FDCPA. The members of the Class, therefore, are believed to be so numerous

that joinder of all members is impracticable.
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 5 of 12 PageID #: 111

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 16.

17. The letters sent by Defendant, and received by the Class, are to be evaluated by the
objective standard of the hypothetical “least sophisticated consumer.”

ANSWER: The allegations contained in Paragraph 17 call for a legal conclusion to
which no response is required. To the extent a response is required, Defendant denies the
allegations.

18. The exact number and identities of the Class members are unknown at this time and
can only be ascertained through discovery. Identification of the Class members is a matter capable
of ministerial determination from Defendant’s records.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 18.

Common Questions of Law and Fact

19. There are questions of law and fact common to the class that predominates over
any questions affecting only individual Class members. These common questions of law and fact
include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)
whether Plaintiff and the Class have been injured by Defendant’s conduct; (iii) whether Plaintiff
and the Class have sustained damages and are entitled to restitution as a result of Defendant's
wrongdoing and, if so, what is the proper measure and appropriate statutory formula to be applied
in determining such damages and restitution; and (iv) whether Plaintiff and the Class are entitled

to declaratory and/or injunctive relief.
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 6 of 12 PagelID #: 112

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 19.

Typicality

20. The Plaintiff's claims are typical of the claims of the class members, Plaintiff and
all members of the Plaintiffs Class defined in this complaint have claims arising out of the
Defendant’s common uniform course of conduct complained of herein. Plaintiff's claims are
typical of the claims of the Class, and Plaintiff has no interests adverse or antagonistic to the
interests of other members of the Class.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 20.

Protecting the Interests of the Class Members

21. Plaintiff will fairly and adequately represent the Class members’ interests, in that
the Plaintiffs counsel is experienced and, further, anticipates no impediments in the pursuit and
maintenance of the class action as sought herein.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 21.

22. Neither the Plaintiff nor her counsel have any interests, which might cause them

not to vigorously pursue the instant class action lawsuit.
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 7 of 12 PagelID #: 113

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 22.

Proceeding Via Class Action is Superior and Advisable
23.  Aclass action is superior to the other methods for the fair and efficient adjudication
of the claims herein asserted, this being specifically envisioned by Congress as a principal means
of enforcing the FDCPA, as codified by 15 U.S.C. § 1692(k).

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 23.

24. The members of the Class are generally unsophisticated individuals, whose rights
will not be vindicated in the absence of a class action.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations contained in Paragraph 24 and, therefore, denies the same.

25. Prosecution of separate actions by individual members of the Class would create
the risk of inconsistent or varying adjudications resulting in the establishment of inconsistent or
varying standards for the parties.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 25.

26. Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure

is also appropriate in that a determination in that the said letters violate the FDCPA is tantamount
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 8 of 12 PagelD #: 114

to declaratory relief and any monetary relief under the FDCPA would be merely incidental to that
determination.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(2). Defendant denies the remaining allegations contained in Paragraph 26.

27. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
is also appropriate in that the questions of law and fact common to members of the Plaintiffs Class
predominate over any questions affecting an individual member, and a class action is superior to
other available methods for the fair and efficient adjudication of the controversy.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 27.

28. Depending on the outcome of further investigation and discovery, Plaintiff may, at
the time of class certification motion, seek to certify one or more classes only as to particular issues
pursuant to Fed. R. Civ. P. 23(c)(4).

ANSWER: Defendant lacks knowledge or information sufficient to form a belief
about the truth of the allegations contained in Paragraph 28 and, therefore, denies the same.

29, A class action will permit a large number of similarly situated persons to prosecute
their common claims in a single forum simultaneously, efficiently, and without the duplication of
effort and expense that numerous individual actions would engender. Class treatment also will
permit the adjudication of relatively small claims by many Class members who could not otherwise

afford to seek legal redress for the wrongs complained of herein.
Case 1:18-cv-06955-BMC Document16 Filed 03/13/19 Page 9 of 12 PagelD #: 115

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 29.

30. Absent a class action, the Class members will continue to suffer losses borne from
Defendant’s breaches of Class members’ statutorily protected rights as well as monetary damages,
thus allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendants to further
enjoy the benefit of their ill-gotten gains.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 30.

31. Defendant has acted, and will act, on grounds generally applicable to the entire
Class, thereby making appropriate a final injunctive relief or corresponding declaratory relief with
respect to the Class as a whole.

ANSWER: Defendant admits that Plaintiff purports to bring this lawsuit as a class
action, but denies that the proposed class is suitable for certification pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(3). Defendant denies the remaining allegations contained in Paragraph 31.

COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. 1692 § ET SEQ

32. Plaintiff repeats the allegations contained in the above paragraphs and incorporates
them as if specifically set forth at length herein.
ANSWER: Defendant repeats and incorporates its answers contained in Paragraphs

1 through 31 as though fully set forth herein.
Case 1:18-cv-06955-BMC Document 16 Filed 03/13/19 Page 10 of 12 PagelD #: 116

33. Defendant engaged in unfair and deceptive acts and practices, in violation of 15
U.S.C. §§ 1692f(1), 1692e(2), 1692e(10).

ANSWER: Defendant denies the allegations contained in Paragraph 33.

DEFENSES

Without conceding any applicable burden of proof, Defendant alleges the following
separate and distinct defenses to the claims set forth in Plaintiff's Complaint. Defendant’s
investigation of the facts and its defenses is ongoing, and Defendant reserves the right to amend
or supplement its defenses after further investigation and discovery.

1. Plaintiff's FDCPA claim against GRC fails because the underlying contract
between Plaintiff and Cornell University authorizes reasonable collection costs and $1,680.04 in
collection costs is reasonable.

2. Plaintiff's FDCPA claim against GRC fails because the underlying contract
between Plaintiff and Cornell University authorizes the collection of late fees or penalties.

3. To the extent GRC is found to have violated the FDCPA, which is denied, any such
violation was unintentional and resulted from a bona fide error notwithstanding the maintenance
of procedures reasonably adapted to avoid such errors.

4, Plaintiff has not incurred any injury in fact or damages and therefore lacks standing
under Article I[I of the United States Constitution and Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
1550 (2016), to bring the instant claims.

5. Plaintiff and the putative class members she purports to represent failed to exercise
reasonable diligence to mitigate their harm/damages (if any were in fact suffered, which is

expressly denied) and, therefore any damages awarded to them should be reduced accordingly.

10
Case 1:18-cv-06955-BMC Document 16 Filed 03/13/19 Page 11 of 12 PagelD #: 117

WHEREFORE, Defendant respectfully requests that judgment be entered in its favor and

against Plaintiff, that Defendant be awarded its costs and fees incurred herein, and that the Court

enter such further relief as is just, necessary, and proper.

Dated: March 13, 2019
New York, NY

11

Respectfully submitted,
McGUIREWOODS LLP
By: /s Amy Starinieri Gilbert

Philip A. Goldstein
pagoldstein@mcguirewoods.com

1251 Avenue of the Americas, 20th Floor
New York, New York 10020

(212) 548-2100

Amy Starinieri Gilbert (Pro Hac Vice)
agilbert@mcguirewoods.com

77 W Wacker Drive, Suite 4100
Chicago, IL 60601

312-849-8100

Attorneys for Defendant
Case 1:18-cv-06955-BMC Document 16 Filed 03/13/19 Page 12 of 12 PagelD #: 118

CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was electronically filed on this day,
March 13, 2019, with the Clerk of the Court using the CM/ECF system which will send notice of
service to all attorneys of record.
McGUIREWOODS LLP

By: s/Philip A. Goldstein
Philip A. Goldstein

12
